NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0016n.06
                            Filed: January 6, 2006

                                             No. 04-1964

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


Howard T. Linden, Personal Representative          )
of the Estate of Luke Devon Griffin,               )
Deceased,                                          )
                                                   )
        Plaintiff-Appellant,                       )
                                                   )
v.                                                 )
                                                   )
Washtenaw County, Washtenaw County                 )    ON APPEAL FROM THE UNITED
Community Mental Health, SecureCare,               )    STATES DISTRICT COURT FOR
Inc., Mohammed Irfan, MD, John Kettley,            )    THE EASTERN DISTRICT OF
Kelly L. Norman, ACSW, Laurie Kelly,               )    MICHIGAN, SOUTHERN DIVISION
Leonard R. Mellberg, Dwight A. Settles,            )
Jake Distel, Edward E. Postal, Brian               )
Wild, Loree Roark, Gary Greenfield, K.             )
Ray, LPN, Margaret Lochrie, RN,                    )
Christina Kemmieu, SLLP, Laura                     )
MacKimmie, SLLP, & Simone Shulman,                 )
MSW,                                               )
                                                   )
        Defendants-Appellees.



        Before: DAUGHTREY and COLE, Circuit Judges; BARZILAY, Judge.*
        BARZILAY, Judge. Plaintiff, representative of the deceased Luke Griffin, appeals the

district court’s grant of summary judgment for Defendants in a 42 U.S.C. § 1983 action. Plaintiff

claims that Griffin’s suicide while being held in jail as a pre-trial detainee resulted from Defendants’



        *
         The Honorable Judith M. Barzilay, Judge of the United States Court of International
Trade, sitting by designation.
deliberate indifference to his serious medical needs. For the reasons set out below, this Court

AFFIRMS in part and REVERSES in part the district court’s summary judgment for the Defendants.



                             I. Factual Background & Procedural Posture
          On July 26, 2000, police arrested 17 year-old Luke Griffin and held him in custody. On

October 15, Griffin told an officer that he was considering hurting himself. Consequently, Griffin

was transferred to a holding area and placed on suicidal precautions. Linden v. Washtenaw County,

No. 02-71648, slip op. at 2 (E.D. Mich. July 12, 2004). The next day, Defendant Kelly Norman, a

social worker with Community Mental Health (“CMH”), interviewed Griffin and indicated that he

should remain on suicide precautions since he reported thoughts of strangling himself. Id. at 3. On

October 24, 2000, Griffin was released from jail.


          Griffin was arrested again on November 9, 2000, and immediately noted as a suicide risk in

the booking documents. Mid-afternoon that day, Griffin met with SecureCare1 nurse Defendant

Laurie Kelly and informed her that he consumed forty ounces of beer per day, used marijuana, LSD,

ecstasy, and cocaine, ingested three or four Prozac pills the night before, and attempted suicide

during his previous incarceration. Kelly responded by putting Griffin on alcohol withdrawal and

suicide precautions and made a mental health referral.2 Griffin was then removed from the general




          1
              Defendant SecureCare, Inc., provides medical staffing to the Washtenaw County Jail
clinic.
          2
      The treatment included a Librium taper, which alleviates substance-abuse withdrawal
symptoms.

                                                    2
holding area and placed in a cell with windows allowing correction officers to monitor him every

half-hour. Id. at 3-4.


       After an altercation with a cell mate on November 10, Griffin was moved to an isolated

holding cell. The next day, Defendant corrections officer Brian Wild removed a torn blanket and

a piece of string from around Griffin’s neck. Id. at 4. Kelly examined Griffin for injuries, and later

that day Norman spoke with him. During this interview, Griffin began banging his head against the

wall, which forced Defendant Lt. Gary Greenfield to intervene and place him in a restraint chair.

He remained in the chair for two hours under constant supervision, with Wild making notations

every fifteen minutes. Afterward, Griffin returned to his cell, still on suicide precautions. Id.

Norman telephoned a psychiatric social worker at the University of Michigan, John Kettley,3 to

discuss whether Kettley believed Griffin should be hospitalized – a decision only Kettley had the

authority to make. Id. at 4-5. He felt hospitalization unnecessary.


       On November 13, Norman reported that Griffin seemed calmer and denied having suicidal

thoughts, though she believed he remained “fragile and at risk.” Id. at 5 (citation omitted).

Defendant Dr. Mohammed Irfan, a CMH psychiatrist, evaluated Griffin on the evening of November

14 and told Norman that he could be removed from suicide precautions. His decision, along with

an accompanying recommendation from Norman, led Griffin to be transferred to the medical block

unit for a “transitional period from suicide precautions.” Id. at 6 (quotations & citation omitted).

       The next day, Defendant nurse Margaret Lochrie saw Griffin and removed him from the

Librium taper after he complained of visual hallucinations and exhibited an unsteady gait. She also


       3
           Kettley previously was dismissed from this action. Id. at 2.

                                                   3
noted that Griffin denied having thoughts of harming himself. Id. at 7. A subsequent evaluation by

CMH psychologist Defendant Laura MacKimmie concurred with Lochrie’s findings, and

MacKimmie recommended Griffin be returned to the cell block.


       That evening, Griffin approached Defendant corrections officer Edward Postal and told him

of an impending fight with his cell mate. Postal called Defendant classification officer Leonard

Mellberg, who told Postal to place Griffin in an isolated maximum security cell. Id. at 7. That night

Defendant corrections officer Dwight Settles discovered Griffin dead in his maximum security cell

with a sheet tied around his neck.


       In response to Luke Griffin’s suicide, Plaintiff Howard T. Linden, representative of Griffin’s

estate, brought suit against the Defendants in the Eastern District of Michigan, Southern Division,

pursuant to 42 U.S.C. § 1983, claiming they acted with deliberate indifference to his medical needs.

Id. at 1-2. Defendants Norman, MacKimmie, SecureCare, Inc., Kelly, Lochrie, and the Washtenaw

County Defendants4 filed motions for summary judgment, which the district court granted. Plaintiff

appeals the summary judgments for all defendants except CMH.


                                     II. Standards of Review
A. Summary Judgment
       This Court reviews a district court’s grant of summary judgment de novo. See Killian v.

Healthsource Provident Adm’rs, Inc., 152 F.3d 514, 520 (6th Cir. 1998). The Court must examine

the evidence in a light most favorable to the nonmoving party to determine whether “the evidence


       4
        These defendants included Washtenaw County, Washtenaw County Community Mental
Health (CMH), Dr. Irfan, Lt. Greenfield, Sgt. Mellberg, and corrections officers Settles, Postal,
Wild, Roark, and Distel.

                                                 4
presents a sufficient disagreement to require submission to a jury or whether it is so one-sided that

one party must prevail as a matter of law.” Noble v. Chrysler Motors Corp., Jeep Div., 32 F.3d 997,

999 (6th Cir. 1994) (quoting Massey v. Exxon Corp., 942 F.2d 340, 342 (6th Cir. 1991)) (quotations

omitted); see Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (“[T]he

nonmoving party must come forward with specific facts showing that there is a genuine issue for

trial.” (quotations & citations omitted) (emphasis in original)). If there exists a genuine issue of

material fact – one that “might affect the outcome of the suit under the governing law” – the

summary judgment must be overturned. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).


B. Section 1983 Claims for Deliberate Indifference to Serious Medical Needs
       For a claim under 42 U.S.C. § 1983,5 a plaintiff must “identify a right secured by the United

States Constitution and the deprivation of that right by a person acting under color of state law.”

Watkins v. City of Battle Creek, 273 F.3d 682, 685 (6th Cir. 2001) (quoting Russo v. City of

Cincinnati, 953 F.2d 1036, 1042 (6th Cir. 1992)) (quotations omitted). In the current case, Plaintiff

asserts that Defendants deprived the decedent of his Constitutional rights “by failing to provide for

his serious medical needs.” Appellant’s Br. at 3. The basis for this claim arises from the Eighth

Amendment’s prohibition on subjecting prisoners to “unnecessary and wanton infliction of pain,”


       5
           The relevant part of the statute reads:
       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State ... subjects, or causes to be subjected, any citizen of the United
       States or other person within the jurisdiction thereof to the deprivation of any
       rights, privileges, or immunities secured by the Constitution and laws, shall be
       liable to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress ....
42 U.S.C. § 1983.


                                                     5
which includes the “deliberate indifference to serious medical needs.” Estelle v. Gamble, 429 U.S.

97, 104 (1976) (quotations & citation omitted); see Napier v. Madison County, 238 F.3d 739, 742

(6th Cir. 2001). As the Eighth Amendment does not apply to pretrial detainees, such as the decedent,

this right to adequate medical treatment attaches through the Due Process Clause of the Fourteenth

Amendment, which affords pretrial detainees rights “analogous” to those of prisoners. Watkins, 273

F.3d at 685-86 (citing City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983)).


       To demonstrate a violation of this right, a plaintiff must satisfy two tests, one objective and

one subjective. See Farmer v. Brennan, 511 U.S. 825, 834 (1994); Comstock v. McCrary, 273 F.3d

693, 702 (6th Cir. 2001). The objective component requires the plaintiff to “allege that the medical

need at issue is ‘sufficiently serious.’” Comstock, 273 F.3d at 702 (quoting Farmer, 511 U.S. at

834). For the subjective component, the plaintiff must demonstrate that “the prison official must

have a sufficiently culpable state of mind – one of ‘deliberate indifference’ to inmate health or

safety.” Estate of Novack v. County of Wood, 226 F.3d 525, 529 (7th Cir. 2000) (quotations &

citation omitted); see Farmer, 511 U.S. at 829, 834.


       More concretely, to establish deliberate indifference, “the plaintiff must allege facts which,

if true, would show that the official being sued perceived facts from which to infer substantial risk

to the prisoner, that he did in fact draw the inference, and that he then disregarded that risk.”

Comstock, 273 F.3d at 703; see Farmer, 511 U.S. at 829, 837. This standard requires that the

defendant’s mens rea be higher than negligence but lower than purposeful or knowing infliction of

harm. See Comstock, 273 F.3d at 703 (“[A]n official’s failure to alleviate a significant risk that he

should have perceived but did not . . . cannot under our cases be condemned as the infliction of


                                                 6
punishment.” (quoting Farmer, 511 U.S. at 838) (emphasis in original)); cf. Estelle, 429 U.S. at 105

(“[A]n inadvertent failure to provide adequate medical care cannot be said to constitute” a violation

of the Eighth Amendment.); Watkins, 273 F.3d at 686 (“If an officer fails to act in the face of an

obvious risk of which he should have known but did not, the officer has not violated the Eighth or

Fourteenth Amendments.”). A defendant will not escape liability, though, if “‘he merely refused to

verify underlying facts that he strongly suspected to be true, or declined to confirm inferences of risk

that he strongly suspected to exist.’” Comstock, 273 F.3d at 703 (quoting Farmer, 511 U.S. at 843

n.8).


        Thus, in the specific context of detainee suicide – the event at issue in this case – this Court

inquires “whether the decedent showed a strong likelihood that he would attempt to take his own life

in such a manner that failure [by a defendant] to take adequate precautions amounted to deliberate

indifference to the decedent’s serious medical needs.” Gray v. City of Detroit, 399 F.3d 612, 616

(6th Cir. 2005) (quoting Barber v. City of Salem, 953 F.2d 232, 239-40 (6th Cir. 1992)); see also

Novack, 226 F.3d at 529 (“[A] prison official must be cognizant of the significant likelihood that [the

detainee] may imminently seek to take his own life and must fail to take reasonable steps to prevent

the [detainee] from performing this act.”).


                                           III. Discussion
A. The Objective Test
        The Sixth Circuit has long recognized “that psychological needs manifesting themselves in

suicidal tendencies are serious medical needs” in the Eighth Amendment context. Crocker v. County

of Macomb, 285 F. Supp. 2d 971, 975 (E.D. Mich. 2003) (quoting Davis v. Fentress County, 6 Fed.



                                                   7
Appx. 243, 249 (6th Cir. 2001) (citing Horn v. Madison County Fiscal Court, 22 F.3d 653, 660 (6th

Cir. 1994))), aff’d, 119 Fed. Appx. 718 (6th Cir. 2005). Ample documentation reveals that Luke

Griffin repeatedly exhibited suicidal tendencies during his detention. See, e.g., J.A. 1382-84.

Plaintiff therefore has met the burden of the objective prong of the test for a violation of Griffin’s

right to adequate medical treatment.


B. The Subjective Test
       1. Nurses Laurie Kelly & Margaret Lochrie and SecureCare, Inc.
       Defendants Laurie Kelly and Margaret Lochrie worked as nurses at the Washtenaw County

Jail through its contract with Defendant SecureCare, Inc. (“SecureCare”), during Griffin’s detention.

Plaintiff asserts that Kelly acted with deliberate indifference toward Griffin’s health needs when she

needlessly placed Griffin on a Librium taper to prevent alcohol and substance abuse withdrawal

symptoms. A rapid withdrawal from Librium, if one occurred, could “exaggerate feelings of

depression.” Appellant’s Br. at 60. Plaintiff also contends that Defendant psychologist Norman

informed Kelly that Griffin was over-medicated, but Kelly never had him evaluated by a physician.

If a visit had occurred, a doctor would have surely noticed Griffin’s heightened suicidal risk and

saved his life. Appellant’s Br. at 61.


       In light of Kelly’s documented performance, these claims do not indicate that she acted with

deliberate indifference toward Griffin’s serious medical needs. After her initial interview with

Griffin, Kelly administered substance abuse withdrawal precautions, placed him on suicide

precaution watch, and referred him to CMH so that a social worker could see him at least once a day.

J.A. 363-66. By contrast, Plaintiff’s arguments rely on conjecture and offer nothing more than



                                                  8
ephemeral hopes that a possibly-taken action in addition to those Kelly took could have averted

Griffin’s death. Such musings do not establish deliberate indifference. See Comstock, 273 F.3d at

706 (“[I]f [defendant] was not ‘failing to treat’ [the detainee], or ‘doing less than [her] training

indicated was necessary’ . . . when [she] reevaluated [him] . . ., then [she] cannot be said to have

consciously disregarded the risk of serious harm.” (quoting Williams v. Mehra, 186 F.3d 685, 692

(6th Cir. 1999))). The district court’s grant of summary judgment for Laurie Kelly is AFFIRMED.

       Plaintiff opposes granting nurse Margaret Lochrie summary judgment because she knew of

Griffin’s suicide attempts after his first arrest and again on November 11, 2000, and so understood

that he posed a suicide risk on November 14. Plaintiff claims that when Lochrie saw Griffin on

November 15, she realized he was experiencing side effects from the Librium taper and discontinued

its use and, according to a progress note written by Defendant MacKimmie, queried whether he

should be placed on suicidal precautions. Also, Lochrie wanted to keep Griffin under observation

until he recovered from the over-medication. J.A. 1058; Appellant’s Br. at 58. However, she failed

to ensure that her wishes were carried through even though she had authority to carry out this

measure. J.A. 1178. Furthermore, according to Plaintiff, Lochrie aggravated the situation by

allegedly administering Griffin another Librium dose although she discontinued the regimen.6

Appellant’s Br. at 58. This error, Plaintiff claims, “clearly contributed to an increased risk of

suicide.” Appellant’s Br. at 59.


       Even taking all of Plaintiff’s factual claims as true, Lochrie’s actions did not approach

deliberate indifference. From November 14 to 15, she monitored Griffin for symptoms of substance


       6
       The accusation that Lochrie suspended the use of the Librium taper and continued to
administer it to Griffin makes little sense. See J.A. 1062.

                                                 9
abuse withdrawal and even removed him from the taper after he reported feeling “high” and had an

unsteady gait and felt drowsy. J.A. 397. On the 15th, she reevaluated Griffin, found him dehydrated

and suffering from orthostatic hypotension, and in response immediately planned to boost his fluid

intake, place him under medical observation, and check his blood pressure twice a day in the medical

unit. J.A. 402-03. Margaret Lochrie persistently evaluated and attended to Griffin’s needs and

adjusted his treatment accordingly. The lower court’s grant of summary judgment in her favor is

AFFIRMED.


       Throughout Griffin’s detention, SecureCare maintained the medical records on his treatment

that its nurses and various correction officers created. J.A. 151-52, 167, 179, 187-88. Plaintiff

claims that SecureCare’s policies and procedures fostered deliberate indifference to Griffin’s serious

medical needs and that this deficiency caused his suicide. Appellant’s Br. at 57-58.


       To uphold this claim, Plaintiff must identify a policy that constituted the “‘moving force’ or

direct causal link in the constitutional deprivation.” Soles v. Ingham County, 316 F. Supp. 2d 536,

545 (W.D. Mich. 2004) (quotation omitted), aff’d, 148 Fed. Appx. 418 (6th Cir. 2005). Instead,

Plaintiff merely sets forth – without explanation – a list of measures that in hindsight that if taken

possibly could have saved Griffin’s life. “[I]t is a ‘settled appellate rule that issues adverted to in

a perfunctory manner, unaccompanied by some effort at developed argumentation, are deemed

waived.’” United States v. Elder, 90 F.3d 1110, 1118 (6th Cir. 1996) (quoting United States v.




                                                  10
Zannino, 895 F.2d 1, 17 (1st Cir. 1990)). Since Plaintiff offers no reasoning or argument that reveals

any nexus between a SecureCare policy and Griffin’s death, summary judgment for SecureCare is

AFFIRMED.




       2. Kelly Norman & Laura MacKimmie
       Defendant Kelly Norman, a certified social worker with the CMH team, bears principal

responsibility for evaluating and counseling jail inmates at risk for suicide. J.A. 944; Appellees

Norman & MacKimmie’s Final Br. at 11. Along with Defendant MacKimmie, she ultimately

decides whether to place inmates on suicide precautions.


       Plaintiff claims Norman acted with deliberate indifference to Griffin’s suicidal state because

she heeded the advice of Defendant Dr. Irfan regarding Griffin’s mental state and removed him from

suicide precautions. In fact, she testified that were it not for Dr. Irfan’s diagnosis, she would have

kept him on suicide precautions. J.A. 979-80. According to Plaintiff, she therefore knew of

Griffin’s fragile mental state and disregarded the risk. Appellant’s Br. at 53. Plaintiff also claims

Norman informed Defendant Mellberg that he could put Griffin in maximum security on November

15, and thereby ignored the psychological danger isolation posed to Griffin.


       Plaintiff’s arguments do not withstand scrutiny. At the time of Griffin’s first arrest, Norman

placed him on suicide precautions because of his suicidal thoughts. J.A. 1383. During his second

detention, Norman sought to have Griffin hospitalized after he began banging his head against the

wall during an interview. J.A. 1384-85. On November 13, she again evaluated Griffin, noting that


                                                 11
he appeared calmer, but remained unstable. Consequently, she sought out the advice of Dr. Irfan,

a psychiatrist, who deemed it safe to remove Griffin from suicide precautions. J.A. 1386. At no

time did Norman act deliberately indifferent toward Griffin’s condition. She visited him twice

during his first incarceration, at least four times during his second, executed nine progress notes on

his mental health and five reports to the corrections staff. Appellees Norman & MacKimmie’s Final

Br. at 12. Likewise, she placed him on suicide precautions, repeatedly monitored his condition, and

consulted experts and officials to ensure he received proper care. Simply because Norman may have

been able to avert Griffin’s suicide by making a different decision – one that would have contravened

the advice of a more learned expert – does not give rise to culpability under the Eighth Amendment.

See, e.g., Comstock, 273 F.3d at 706 (noting that defendant may prevail “if he ‘responded reasonably

to the risk, even if the harm ultimately was not averted’” (quoting Farmer, 511 U.S. at 844)). In the

same manner, if Norman did tell Mellberg he could move Griffin to maximum security – a fact she

denies7 – she would not have acted with deliberate indifference, since by November 14 she believed

Griffin no longer posed a threat to his own life. See Novack, 226 F.3d at 529. Because no jury could

find Norman had acted with deliberate indifference toward Griffin’s serious medical needs, summary

judgment for Kelly Norman is AFFIRMED.


       Defendant Laura MacKimmie, a psychologist, provides backup for Norman at the jail and

visited Griffin in that capacity at a nurse’s request on November 15, two days after Dr. Irfan and

Norman removed him from suicide precautions. J.A. 810, 839. Plaintiff contends that because

MacKimmie knew of Griffin’s mental health history and on November 15 heard nurse Lochrie’s



       7
           See infra n.10.

                                                 12
concerns that he be placed back on suicide precautions, MacKimmie’s actions constituted deliberate

indifference. Appellant’s Br. at 54. Plaintiff claims that MacKimmie knew Griffin should see a

doctor immediately because he appeared over-medicated, but failed to schedule an evaluation that

day – an evaluation that “most likely would have recognized [Griffin’s] need to be further closely

monitored because of his intoxication on psychiatric medications.” Appellant’s Br. at 54.


       Again, these arguments hold no merit. Plaintiff ignores that MacKimmie conducted her own

evaluation of Griffin and determined that although over-medicated, he showed no desire to harm

himself. J.A. 1387. Furthermore, a mere conjecture that scheduling a doctor’s appointment to treat

a medical problem distinct from Griffin’s suicidal tendencies could have saved his life does not

demonstrate deliberate indifference. Summary judgement for Laura MacKimmie is AFFIRMED.

       3. Jacob Distel
       Defendant Jacob Distel, Director of Correctional Services for the jail during the relevant

period, oversaw Kelly Norman and Laura MacKimmie. J.A. 945-46. During Griffin’s detention

period, he received daily reports from Norman about Griffin’s condition and felt “really worried and

very concerned” about him following his November 11 suicide attempt. J.A. 958. He consequently

advised Norman that Griffin should receive additional counseling from therapist Shulman, which

Griffin unfortunately never received. J.A. 958.


       Contrary to Plaintiff’s assertions, Distel’s expressions of concern and attempt to provide

Griffin with extra counseling, despite bearing no fruit, do not constitute deliberate indifference.

Distel overtly voiced his worries about Griffin’s state and took measures to ameliorate his condition

– acts demonstrative of anything but indifference. Plaintiff’s parallel claim that the Court should


                                                  13
hold Distel liable because of his supervisory role over Defendant Norman also proves groundless.

First,


         [t]he supervisor is not liable for failing to supervise the offending employee unless
         the supervisor “either encouraged the specific incident of misconduct or in some
         other way directly participated in it. At a minimum a plaintiff must show that the
         official at least implicitly authorized, approved, or knowingly acquiesced in the
         unconstitutional conduct of the offending officers.”


Comstock, 273 F.3d at 712-13 (quoting Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)

(quoting Hays v. Jefferson County., 668 F.2d 869, 874 (6th Cir. 1982))). Plaintiff has made no such

showing. Second, because this Court affirms the grant of summary judgment for Kelly Norman,

there exists no deliberate indifference to impute onto Distel. For these reasons, the Court AFFIRMS

summary judgment for Jacob Distel.


         4. Washtenaw County
         “To impose § 1983 liability on a municipality or local governmental entity, plaintiff must

show that an officially executed policy, or the toleration of a custom, resulted in a constitutional

deprivation.” Soles, 316 F. Supp. 2d at 544 (citing Doe v. Claiborne County, 103 F.3d 495, 507 (6th

Cir. 1996)); see Stemler v. City of Florence, 126 F.3d 856, 865 (6th Cir. 1997) (“‘[D]eliberate

indifference’ is a stringent standard of fault, requiring proof that a municipal actor disregarded a

known or obvious consequence of his action.” (quoting Bd. of County Comm’rs of Bryan County

v. Brown, 520 U.S. 397, 410 (1997) (brackets in original)).


         Plaintiff’s argument against Washtenaw County at best proves inconsistent. While insisting

that the county’s “policies failed to ensure close observation of Luke [Griffin,]” Plaintiff


                                                  14
simultaneously claims that “according to the county’s own training manuals and policies and

procedures, [Griffin] warranted close observation.” Appellant’s Br. at 62. It appears Plaintiff cannot

decide whether the policies or their execution was at fault. Plaintiff similarly lists policy and training

recommendations that he believes would have saved Griffin’s life if implemented. See Appellant’s

Br. at 62-63. Pointing out “hypothetical policies that may have prevented [the decedent]’s suicide”

does not establish “a deliberate and discernible county policy which caused [Griffin’s] suicide.”

Crocker, 285 F. Supp. 2d at 977. The summary judgment for Washtenaw County is AFFIRMED.

        5. Loree Roark
        Defendant Loree Roark was the booking officer when Griffin was transferred into maximum

security and took his own life. J.A. 1308. Plaintiff claims that due to her position, Roark knew of

Griffin’s suicidal state, as the booking department processes suicide-risk classifications and keeps

them in the booking records.8 Likewise, Plaintiff insists that as a booking officer, she had the

responsibility to ensure that detainees removed from suicide precautions, such as Griffin, remained

in the medical unit for several days before returning to the general population. See Appellant’s Br.at

50. Roark’s failure to halt Griffin’s November 15 transfer to maximum security thus constituted

deliberate indifference to his serious medical needs. See Appellant’s Br. at 50. However, officer

Roark had little or no direct exposure to Griffin, and Plaintiff has presented no evidence

demonstrating that she had knowledge of his condition and acted with deliberate indifference toward

his medical needs. The district court’s grant of summary judgment for Loree Roark is AFFIRMED.




        8
         Plaintiff also insists Roark “personally observed and monitored Luke Griffin in the
restraint chair on November 11th. Appellant’s Br. at 49. However, the record to which Plaintiff
cites suggests otherwise. See J.A. 1306-07.

                                                   15
       6. Brian Wild
       Corrections officer Brian Wild witnessed Griffin’s attempted suicide on November 11, 2000,

and afterward observed Griffin in the restraint chair. During this episode, he heard Griffin openly

express his desire to kill himself and documented the incident. Two days later, Wild noticed Griffin

appeared “shak[y]” and to “not feel[] well” and notified the medical department. Plaintiff believes

Wild acted with deliberate indifference toward Griffin because he did not tell other coworkers about

Griffin’s suicidal outbursts, which according to Plaintiff could have saved Griffin’s life. See

Appellant’s Br. at 51.


        Plaintiff once again argues that the defendant took action, but not enough, and therefore

supposedly acted with deliberate indifference. From the facts Plaintiff presents, it appears Wild

thoroughly fulfilled his duties and remained attentive to Griffin’s needs. Calling for medical

assistance when an detainee appears ill does not smack of indifference toward that person’s well-

being. Summary judgment for Brian Wild is AFFIRMED.


       7. Edward Postal
       Defendant Edward Postal served as the medical housing officer when Griffin was transferred

to maximum security on November 15. Plaintiff notes that Postal observed Griffin’s suicide attempt

on November 11 and thought it “serious.” J.A. 1006. Citing this foreknowledge and the training

Washtenaw County Jail officers receive to detect suicide risks among inmates, Plaintiff believes

Postal should have interpreted Griffin’s readily agreeing to go to maximum security as a “change[]

in behavior” indicative of impending suicide since Postal knew that isolation aggravated Griffin’s

suicidal tendencies. J.A. 259; see J.A. 311-12. Nevertheless, Postal transported Griffin to maximum



                                                16
security, which according to Plaintiff constituted deliberate indifference to Griffin’s serious medical

needs.


         However, Plaintiff has not presented evidence suggesting that Postal knew Griffin was

suicidal on November 15. Postal never received briefings indicating that Griffin was currently

subject to observation. Griffin was no longer on suicide precautions and “was housed with other

guys that had other property, . . . was dressed into . . . a green jail uniform at the time, and . . . had

his property with him” – all indications that he was not a suicide risk at the time. J.A. 637; see J.A.

259. Deliberate indifference requires that “a prison official must be cognizant of the significant

likelihood that an inmate may imminently seek to take his own life.” Novack, 226 F.3d at 529.

“[A]n official’s failure to alleviate a significant risk that he should have perceived but did not, while

no cause for commendation, cannot . . . be condemned as the infliction of punishment.” Id. at 530

(quoting Farmer, 511 U.S. at 838) (emphasis added) (quotations omitted) (brackets in original).

Because Plaintiff has not shown knowledge on part of the defendant, summary judgment in favor

of Edward Postal is AFFIRMED.


         8. Dr. Mohammad Irfan
         Defendant Mohammad Irfan, a licensed psychiatrist, examined Griffin on the evening of

November 14, the night before Griffin committed suicide. J.A. 580-81. Notes from his examination

reveal that Griffin told Irfan that he had “feeling[s] of hopelessness, helplessness, and

worthlessness.” J.A. 1073. Despite these signs of suicide risk and the overt presence of many

others, Irfan had Griffin removed from suicide precautions and simply placed on an anti-depressant,9


         9
             The antidepressant would take at least two weeks to have effect. J.A. 1081.

                                                   17
since he “was not verbalizing any suicidal ideation at that time.” J.A. 1091; see J.A. 1075, 1077,

1079, 1092. Irfan justified his decision by stating that a “[p]erson could be a [suicide] risk [but] may

never attempt.” J.A. 1078. While this potentially negligent behavior in retrospect seems appalling,

it does not establish deliberate indifference since “inadvertent failure to provide adequate medical

care cannot be said to constitute” a constitutional violation. Estelle, 429 U.S. at 105. More likely,

Plaintiff may have a valid state malpractice claim, which does not create section 1983 liability.

Consequently, this Court AFFIRMS the grant of summary judgment for Dr. Irfan.


       9. Dwight Settles
       Defendant Dwight Settles handled new arrests and supervised the maximum security unit and

holding cells at the Washtenaw County Jail. J.A. 1183. He was working the shift when Griffin was

transferred to maximum security on November 15, and found him dead later that evening. See J.A.

1191. Plaintiff asserts that Settles knew of Griffin’s suicidal tendencies since he bore responsibility

for supervising Griffin while on suicide precautions during his first arrest, J.A. 1114, and because

Settles would have received briefings on Griffin’s November 11 suicide attempt and subsequent need

for a restraint chair. J.A. 1195-96. Similarly, Settles normally checks inmates’ classifications on

the computer when they arrive in maximum security, so he would have realized that Griffin posed

a suicide risk. See Appellant’s Br. at 46. In fact, Settles’s own log book from November 15 noted

Griffin’s past suicidal history. J.A. 1201.


       According to his own testimony, Settles could usually hear screams or yells from the

maximum security area if a noisy event occurred there. J.A. 1189-90. Plaintiff maintains that before

Griffin hanged himself, prisoners in maximum security yelled to alert the guards to Griffin’s


                                                  18
impending suicide. Plaintiff believes Settles heard the calls for help and chose to “simply

disregard[]” them and thus acted with deliberate indifference toward Griffin’s life. Appellant’s Br.

at 47. However, Plaintiff erroneously insists that noise emanating from the maximum security area

imputes knowledge of Griffin’s impending suicide to Settles. That loud noise coming from the

maximum security area was so common that Settles could easily discuss under what circumstances

a guard would be able to hear such noises implies that the sounds would prove so unextraordinary

as to not alert a guard to a problem in the area. See, e.g., J.A. 1193. Further, according to the

testimony of inmates in maximum security at the time, Griffin repeatedly pounded on his door

because his toilet did not operate properly and informed the guard of the problem when he finally

responded. Ten minutes later, he again started to pound on the door. J.A. 1292-93. Such incessant

pounding for relatively unimportant problems reasonably would lead Settles to ignore subsequent

noise emanating from maximum security. Also, since Griffin was removed from suicide precautions

before he entered maximum security, Settles had no reason to believe Griffin would soon commit

suicide, let alone to interpret noise from the cells as a warning that Griffin was hanging himself.

Nothing in Dwight Settles’s actions evidences a deliberate indifference to Griffin’s serious medical

needs. Therefore, the summary judgment in his favor is AFFIRMED.


C. Qualified Immunity
       The doctrine of qualified immunity aims to protect government officials exercising

discretionary functions from civil liability as long as their "conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known."

Dickerson v. McClellan, 101 F.3d 1151, 1157 (6th Cir. 1996) (quoting Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982) (quotations omitted). In its discussion of qualified immunity, the district court

                                                 19
erroneously rested on Plaintiff’s misinterpretation of the law and centered its inquiry on whether jail

officials would “have known . . . that placing an inmate in isolation, with a history of previous

suicide attempt [sic] and who [is] ‘unstable,’ [is] deliberate indifference to the inmate’s serious

medical needs.’” Linden, slip op. at 25 (quoting Pl.’s Resp. Br. at 45). This analysis adopted an

improper scope of inquiry by narrowing the scope of what the district court considered to be the

Constitutional violation at bar.




       1. Standard of Review
       This Court reviews summary judgments based upon qualified immunity de novo. Dickerson,

101 F.3d at 1157. To strip an official of qualified immunity, this Court must first (1) find if a

constitutional violation has occurred. See Saucier v. Katz, 533 U.S. 194, 200 (2001); Dickerson, 101

F.3d at 1157. If a violation indeed has occurred, the Court must then (2) "examine whether [in the

context of the specific case,] it involved ‘clearly established constitutional rights of which a

reasonable person would have known.'" Dickerson, 101 F.3d at 1158 (quoting Christophel v.

Kukulinsky, 61 F.3d 479, 484 (6th Cir. 1995)); see Saucier, 533 U.S. at 200, 201. Determining

whether a right is "clearly established," in turn, necessitates an examination of case decisions from

the Supreme Court, this Court, other courts within this Circuit, and other circuits, respectively. See

Dickerson, 101 F.3d at 1158. In a section 1983 claim, "[t]he contours of the right must be

sufficiently clear that a reasonable official would understand that what he is doing violates that

right." Id. at 1158 (quoting Russo v. City of Cincinnati, 953 F.2d 1036, 1042 (6th Cir. 1992))

(quotations omitted) (brackets in original). This requirement, however, does not narrow the scope


                                                  20
of inquiry to the point that “the very action in question has been held unlawful; it . . . mean[s] . . .

that in the light of the preexisting law, the illegality of the action must be apparent.” Danese v.

Asman, 875 F.2d 1239, 1242 (6th Cir. 1989) (citing Anderson v. Creighton, 483 U.S. 635, 640

(1987)).


        Once the Court finds the right is clearly established, it must finally (3) decide "whether the

plaintiff has alleged sufficient facts supported by sufficient evidence to indicate what [the officer]

allegedly did was objectively unreasonable." Dickerson, 101 F.3d at 1158 (quoting Adams v. Metiva,

31 F.3d 375, 387 (6th Cir. 1994)) (quotations omitted) (brackets in original). If there remains a

factual dispute "relating to whether the defendants committed acts that allegedly violated clearly

established rights[,]" the Court cannot grant summary judgment. Id.


        2. Leonard Mellberg
                a. Deliberate Indifference
        Defendant Leonard Mellberg, a classification officer during Griffin’s detention, knew of

Griffin’s suicide attempts prior to November 15 and of his threats to kill himself in the future. J.A.

322, 332. He also understood that according to jail policy, inmates normally stayed in the medical

unit for several days after coming off suicide precautions so that officials could monitor their

behavior. J.A. 1106. Nevertheless, when on the evening of November 15 Edward Postal reported

a potential altercation between Griffin and another inmate in the medical unit, Mellberg made the

decision to transfer Griffin to maximum security, where he committed suicide later that evening.

J.A. 311, 313, 655, 1012.


        To validate this decision, Mellberg insists that he had an appointment earlier that day with


                                                  21
Kelly Norman, during which Norman “indicated that if inmate Griffin started acting out that it would

be appropriate to place Griffin in the max area.” J.A. 313; see J.A. 323, 332, 334. Norman flatly

denies this conversation occurred, and the circumstances surrounding the alleged conversation

suggest that indeed it did not. J.A. 326. Mellberg claims that without prompting or prior knowledge

of Griffin’s looming altercation with his cell mate, he visited Norman to inquire about moving

Griffin to maximum security for “[f]uture planning.” J.A. 323; see J.A. 337-38, 530. Reenforcing

the odd nature of this episode, Mellberg attests that this conversation with Norman involved only

Griffin and no other inmates. J.A. 324.


        Mellberg also disingenuously attempts to deny knowledge of Griffin’s previous suicide

attempts and suicidal history. Although he admits reading the report on Griffin’s placement in the

restraint chair, he claims not to recall reading about Griffin’s repeated pleas to have the chair hooked

up to electricity so he could die. J.A. 330. As this vivid, memorable episode certainly marks one

of the most striking portions of the report on Griffin’s restraint chair confinement, it seems odd that

Mellberg would forget such a detail. He likewise feigns ignorance with respect to Griffin’s

November 12 suicide attempt, insisting that he “d[id]n’t know that [Griffin] attempted suicide. It

[the report] just said he had something wrapped around his neck.” J.A. 331. Again, another

document, composed by Officer Settles in maximum security on November 15, warned Mellberg

to “[k]eep an eye on him [Griffin]. Has been suicidal in the past[.]” J.A. 333. Mellberg claims, “I

can’t speculate as to what Officer Settles meant by this.” J.A. 333. Despite these repeated pledges




                                                  22
of ignorance, Mellberg “cannot escape a finding of his subjective knowledge of risk just because he

‘declined to confirm the inferences of risk.’” Comstock, 273 F.3d at 706 (quoting Farmer, 511 U.S.

at 843 n.8).


        Though the evidence produced to date appears inconclusive, the Supreme Court has noted

that in deliberate indifference cases involving prison officials, “[w]hether a prison official had the

requisite knowledge of a substantial risk is a question of fact subject to demonstration in the usual

ways, including inference from circumstantial evidence.” Brooks v. Celeste, 39 F.3d 125, 128-29

(6th Cir. 1994) (quoting Farmer, 511 U.S. at 842) (emphasis & brackets in original). Given the

numerous inconsistent and improbable elements within Mellberg’s testimony and his intimate

involvement with the events culminating in Griffin’s suicide, this Court AFFIRMS the district

court’s finding that a jury could find that he acted with deliberate indifference to Griffin’s serious

medical needs.


                 b. Qualified Immunity
        As this Court has affirmed, “the record supports a finding of a constitutional violation [of

deliberate indifference to Griffin’s serious medical needs] on the part of Mellberg.” Linden, slip op.

at 24. Mellberg therefore satisfies the first prong of the qualified immunity test. For the second

prong, the Court must determine if the constitutional right violated was so clearly established that

preexisting law would alert a reasonable person to its existence. As stated earlier, this Circuit has

recognized that suicidal tendencies constitute a serious medical need in the Eighth Amendment

context since Danese v. Asman and has established an extensive line of cases reiterating this holding.

875 F.2d at 1244 (“The ‘right’ that is truly at issue here is . . . the right to have steps taken that would


                                                    23
have prevented suicide.”); see, e.g., Crocker, 285 F. Supp. 2d at 975; Barber v. City of Salem, 953

F.2d 232, 239-40 (6th Cir. 1992); Molton v. City of Cleveland, 839 F.2d 240, 243 (6th Cir. 1988).

By erroneously honing in on the specific act of Mellberg’s moving Griffin to an isolation cell, the

district court elided the function of this prong of the test: determining whether a right is clearly

established. The “very action” Mellberg undertook is not pertinent to this inquiry. Danese, 875 F.2d

at 1242. Thus, because ample case law teaches that deliberate indifference toward a detainee’s

suicidal tendencies is a violation of Constitutional rights, Mellberg satisfies the test’s second prong.




       The final component of the test requires an examination of the evidence to determine whether

Mellberg’s actions – specifically, moving Griffin from the medical unit into an isolated cell in

maximum security – were reasonable under prevailing law. During his deposition, Mellberg

conceded that before transferring Griffin, he knew Griffin had attempted suicide during both of his

detentions and had been placed on suicide precautions. J.A. 325, 330, 332, 335. Further, when

Kelly Norman placed Griffin in the medical unit on November 14, 2000, intending that he remain

there for up to a week as a step-down from suicide precautions – a standard procedure, Mellberg

admits, see J.A. 325 – she informed Mellberg of the transfer and the reasons for it. J.A. 965.

Specifically, she told him that “he [Griffin] doesn’t do very well when he’s isolated . . . . [and] it

would be good for him to have other roommates . . ., so if he didn’t press a panic button they could

press a panic button if it was needed.” J.A. 965. This evidence demonstrates that Mellberg had

knowledge of Griffin’s suicidal tendencies and understood that placing him in isolation aggravated

them. Nevertheless, he ignored Griffin’s condition and placed him in an isolated cell, fully aware



                                                  24
that   this   act   would   endanger     Griffin’s   life. 10    A   reasonable    person    with


       10
          To justify transferring Griffin from the medical unit to maximum security, Mellberg
contends that Norman told him “it would be appropriate to house him [Griffin] in another area of
the facility,” J.A. 323; see J.A. 324, 325, 334, 337-38, in a conversation that Norman insists did
not occur. J.A. 326; see also J.A. 965. While at first glance the factual dispute seems
legitimately contentious, Mellberg’s explanation of the alleged conversation suggests it never
occurred:
        Q [to Mellberg]: And why did you go to Ms. Norman to talk about Mr. Griffin?
        A [from Mellberg]: To see if there was [sic] any problems with him while he was
        in the medical area, if there was [sic] any altercations or anything like that, to see
        if housing in another area would be appropriate.
        Q: What prompted your going to her office about Mr. Griffin?
        A: I don’t know if anything prompted me. It was just something that I would do.
        ....
        Q: All right. So you went to her [Norman] again. Tell me the purpose you went
        to see Ms. Norman about Luke Griffin? [sic]
        A: I went to talk to her to see if it was – if there was a problem with him [sic]
        getting along with others, if it would be appropriate to house him in another area
        of the facility. Future planning.
        ....
        Q: Okay.... Did you go to talk with Ms. Norman about any other inmate at that
        point in time other than wanting to discuss Luke Griffin?
        A: No.
        ....
        Q: What made you – does every inmate that’s in medical have fights with inmates
        in medical?
        A: Not necessarily, no.
        Q: Right. So what was there about Luke Griffin that said, hum, I think it’s now
        time for me to walk down to Kelly Norman to see if this gentleman might get into
        a fight in medical or have an altercation in medical such that I might have to move
        him? Why did that enter your head?
        A: Well, Mr. Griffin had problems while he was in the holding area with other
        individuals and had to be placed in another holding cell so he wasn’t around them.

J.A. 323-24; see J.A. 325. Though Mellberg claims he visited Norman to discuss moving Griffin
because of Griffin’s past behavioral problems, his further testimony renders this excuse – and the
entire conversation with Norman – implausible:
        Q [to Mellberg]: If there’s a security issue that should generate an incident report?
        A [from Mellberg]: Yes.
        Q: If there’s a safety issue that should generate an incident report?
        A: Yes.
        ....

                                               25
Mellberg’s knowledge of Griffin’s history would not have transferred Griffin into a solitary cell, and

thus Mellberg’s actions satisfy the third prong of the test; he does not receive qualified immunity.


               b2. Disputed Material Facts & Mellberg’s Credibility
       In addition to the argument outlined above, substantial inconsistencies in Mellberg’s

testimony erode his credibility and leave open numerous factual disputes that also prohibit

the Court from granting him qualified immunity. To begin with, Mellberg variously denies




       Q: Would you agree that you have not seen any incident reports relating to Luke
       Griffin that were authored on November 12, 2000?
       ....
       A: None that were authored on November 12th, no.
       ....
       Q: And there are no incident reports for Luke Griffin relating to anything on
       November 13th?
       ....
       A: No.
       Q: You’ve not seen any relating to November 14th?
       A: No.
       Q: And you’ve not seen any that related to November 15 except for yours and
       Officer Postal’s, correct?
       A: Right.
       Q: And if, in fact, there are no incident reports [for the dates above], that would be
       evidence that there were no significant incidents on those days, correct?
       A: Involving this individual, probably not.
       ....
       Q: And in the absence of incident reports for those four days and in the absence of
       any concerns being raised on the 15th, you decided for your future planning, is
       that what you are telling us, that you would talk to Kelly Norman?
       A: Yes.
       ....
       Q: So as I understand it then, there was nothing that you had learned in particular
       about Luke Griffin that had occurred between November 12 and November 15
       that prompted you to have the discussion you claim you had with Kelly Norman,
       correct?
       A: Yes.
J.A. 336-38 (emphasis added).

                                                 26
and admits to having knowledge of Griffin’s attempted suicide during his second detention.

Compare J.A. 330, 332, with J.A. 331, 322.


        Q [to Mellberg]: So you were aware as of the time that you spoke with Ms. Norman
        that during the course of that [second] incarceration, four days before, Mr. Griffin
        had attempted suicide . . . ?
        A [by Mellberg]: Yes.
        ....
        Q: Okay. So we have now your knowledge, don’t we, that he had, in fact, attempted
        suicide during that second incarceration, right? We know that, don’t we?
        A: I don’t know that he attempted suicide. It just said he had something wrapped
        around his neck.


J.A. 330, 331. Similarly, he disingenuously insisted he did not understand officer Settles’ meaning

when Settles wrote in a logbook, “Keep an eye on him [Griffin]. Has been suicidal in the past.” J.A.

333 (quotations omitted). When asked what Settles meant, Mellberg responded, “I can’t speculate

as to what Officer Settles meant by this.” J.A. 333. This attempt to deny knowledge of Griffin’s

psychological problems underscores the unreliability of Mellberg’s testimony and the need to pursue

further the facts underlying his role in Griffin’s suicide.


        Finally, Mellberg cannot account for the presence of two different reports detailing Griffin’s

transfer, even though writing the report was his responsibility. J.A. 327-29. These two texts differed

in one crucial manner: The first – which Mellberg admits writing – reads, “CMH worker Norman

indicated that if Inmate Griffin started acting out that it would be appropriate to place Griffin in the

max area as it was the belief of CMH that Griffin was very manipulative.” J.A. 328 (quotations

omitted). The second, later report, which Mellberg denies authoring, states that “CMH worker



                                                  27
Norman indicates that if Inmate Griffin started acting out that it would be appropriate to place Griffin

in the max area as the SP precautions had been removed and that Griffin was very manipulative.”

J.A. 328 (quotations omitted) (emphasis added). Though the origins of this second report remain

unclear, it smacks of a cover-up.


        The presence in the record of these half-truths, evasive responses, and unanswered factual

questions necessitates that this Court REVERSE the district court and strip Leonard Mellberg of

qualified immunity.




        3. Gary Greenfield
                a. Deliberate Indifference
        Defendant Lieutenant Greenfield supervises the Washtenaw County Jail corrections officers.

J.A. 1257-58. According to his own testimony, he knew of the risk factors for suicide during the

period Griffin was detained. J.A. 1259-60. In addition, he knew of Griffin’s suicidal history and

efforts to place him on suicidal precautions during his first detention from reading Norman’s memo

and officer incident reports. J.A. 955, 1266-67. Greenfield also had knowledge of Griffin’s suicide

attempt on November 11 since he was the responding officer. J.A. 829. Crucially, according to

Plaintiff, Greenfield understood Griffin constituted a suicide risk on the evening of November 14

and needed close observation. J.A. 983.


        Plaintiff asserts that despite having this knowledge and understanding it to be “very

important[,]” Greenfield failed to inform Defendant Settles of Griffin’s suicidal risk and history,



                                                  28
even though it was supposedly his responsibility. J.A. 1268; see J.A. 1270. If Settles had had access

to this information, he could have observed Griffin more carefully. J.A. 1187-88. Further, Plaintiff

believes Greenfield ignored his knowledge of Griffin’s suicidal history when he concurred with Sgt.

Mellberg’s decision to transfer Griffin from the medical unit to maximum security on November 15.

See Appellant’s Br. at 43; J.A. 1112.


       Plaintiff’s claim that Greenfield could have taken steps to ensure his coworkers had a greater

awareness of Griffin’s mental condition and that doing so may have averted his death does not

establish deliberate indifference. Likewise, tacking on conjectures of other possible outcomes that

could have arisen if Greenfield had performed his duties more thoroughly does not heighten his level

of culpability. Despite these shortcomings, though, Plaintiff presents sufficient evidence to suggest

that Greenfield may have acted with deliberate indifference to Griffin’s serious medical needs.

Greenfield’s involvement with Griffin’s earlier suicide attempt and confinement to the restraining

chair, as well as Kelly Norman’s warning to Greenfield on the evening of November 14 that Griffin,

though not on formal suicide precautions, remained a suicide threat would have alerted him to the

substantial risk posed by moving Griffin to maximum security.             J.A. 829, 983, 1266-67.

Furthermore, the explicit nature of Norman’s warning would have ensured that Greenfield

understood from the facts that Griffin posed a suicide risk, fulfilling the first two elements of the

deliberate indifference test. J.A. 983. Nevertheless, when Leonard Mellberg decided to transfer

Griffin from the medical unit to an isolated cell in maximum security, Greenfield simply ignored the

risk and concurred. J.A. 1112. Since a jury could find that Gary Greenfield acted with deliberate

indifference toward Luke Griffin’s suicidal tendencies, this Court REVERSES the lower court’s



                                                 29
grant of summary judgment.


               b. Qualified Immunity
       As with Mellberg, this Court has found that Greenfield possibly violated Luke Griffin’s

constitutional rights by acting with deliberate indifference to his serious medical needs. In addition,

ample case law within this Circuit, see supra, demonstrates that deliberate indifference toward a

detainee’s suicidal tendencies constitutes a violation of which a reasonable person would be aware.

Greenfield therefore satisfies the first and second prongs of the qualified immunity test.     Turning

to the third prong, the Court must decide whether Greenfield acted reasonably under the prevailing

law. Unfortunately, his perpetual, and often absurd, insistence in his deposition that he remembers

nothing about the events in question makes it impossible for the Court to determine what events

transpired leading to Griffin’s suicide and the role Greenfield played in them. For example, he

claims not to recall the horrific episode when Griffin was strapped to the restraint chair after

attempting suicide and beating his head against the wall, and proceeded to beg jail staff to electrify

the chair and kill him, even though Greenfield played a principal role in the event. Compare J.A.

829, with J.A. 1266. Similarly, after having his memory of the incident refreshed, he evasively

denied understanding that Griffin had suicidal tendencies at that time.11 Because the record before

       11

       Q [to Greenfield]: I mean he had a blanket and a piece of string around his neck,
       right?
       ....
       Q: When he was placed in – you would agree that on November 11, 2000 Mr.
       Griffin was a high risk for suicide, correct, based upon the information you have
       here?
       A [from Greenfield]: I would agree that he was banging his head against the
       wall....
       Q: Was he a high risk for suicide?
       A: You’re asking me to speculate. I’m telling you yeah, if today if I had a person

                                                  30
the Court expounding on Greenfield’s actions and perceptions during the period before Griffin’s

suicide contains troubling gaps and leaves open factual questions material to determining whether

Greenfield acted with deliberate indifference, the Court cannot grant Greenfield qualified immunity

at this time. See Dickerson, 101 F.3d at 1158.


                                         IV. Conclusion
       Pursuant to the discussion above, it is hereby ORDERED that


       the district court’s grants of summary judgement for Defendants Washtenaw County,

SecureCare, Inc., Dr. Mohammed Irfan, Kelly Norman, Laurie Kelly, Dwight Settles, Jake Distel,

Edward Postal, Brian Wild, Loree Roark, Margaret Lochrie, and Laura MacKimmie are

AFFIRMED; it is further ORDERED that


       the district court’s denial of summary judgment for Leonard Mellberg is AFFIRMED; it is




       with something tied around their neck, he would go on suicide observations. If he
       was banging his head against the wall, he would go on suicide observations.
       Q: What about back in 2000; is it any different?
       A: I don’t know. I don’t remember 2000.
       ....
       Q: And Wild also describes while he was sitting and talking to Griffin, he
       repeatedly on numerous occasions stated his desire to die, wanting and asking for
       electricity to be hooked up to the chair. He stated he has no family or friends ....
       He does not want to go to prison, and would rather die. He also stated that no
       matter where we house him or what he [sic] give him to wear, he will attempt
       suicide again in the future, but we will not stop him.
       ....
       Q: Do you agree that based upon his statements, he’s a high risk for suicide?
       A: I would agree that we responded to that behavior. I can’t speculate whether or
       not he’s suicidal or not.
J.A. 1267-69.


                                                 31
further ORDERED that


      the district court’s grant of qualified immunity to Leonard Mellberg is REVERSED; it is

further ORDERED that


      the district court’s grant of summary judgment for Gary Greenfield is REVERSED; it is

further ORDERED that


      Gary Greenfield does not receive qualified immunity; it is further ORDERED that


      this case is remanded to the district court for trial.




                                                 32